PER CURIAM.
We accept appellee’s concession of error and reverse the trial court’s imposition of a lien on appellant’s homestead to secure payment of appellee’s attorney’s fees. See Cain v. Cain, 549 So.2d 1161, 1163 (Fla. 4th DCA 1989); Louth v. Williams, 659 So.2d 409, 410 (Fla. 2d DCA 1995). We otherwise affirm the Final Judgment and Supplemental Final Judgment in all respects. We remand for the trial court to correct the Supplemental Final Judgment consistent herewith.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, STONE and STEVENSON concur.